—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him upon a jury verdict of two counts each of sexual abuse in the first degree (Penal Law § 130.65 [3]) and endangering the welfare of a child (Penal Law § 260.10 [1]). We reject the contention of defendant that he was denied effective assistance of counsel (see generally, People v Baldi, 54 NY2d 137, 147). The instances of alleged ineffective assistance merely involve defendant’s retrospective disagreement with defense counsel’s trial strategy (see, People v Benevento, 91 NY2d 708, 712-713). We further reject defendant’s contention that County Court erred in admitting the hearsay testimony of the victim’s father regarding the victim’s statements to him concerning defendant’s acts of abuse. That testimony was admissible under the prompt complaint exception to the hearsay rule (see, People v McDaniel, 81 NY2d 10, 16-17; People v Rice, 75 NY2d 929, 931). Defendant’s remaining challenges concerning the allegedly erroneous admission of further hearsay statements are not preserved for our review (see, CPL 470.05 [2]). In any event, those statements also were admissible under the prompt complaint exception to the hearsay rule.
Contrary to defendant’s further contention, consecutive sentences were properly imposed where, as here, there was a temporal break between the acts of sexual abuse, rendering them separate and distinct acts (see, Penal Law § 70.25 [2]; People v Printup, 255 AD2d 1000, 1001, lv denied 92 NY2d 1037). Nor is the sentence unduly harsh or severe. Defendant’s remaining contentions are not preserved for our review (see, CPL 470.05 [2]), and we decline to exercise our power to review them as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). (Appeal from Judgment of Cayuga County Court, Corning, J. — Sexual Abuse, 1st Degree.) Present— Green, J. P., Hayes, Scudder, Burns and Lawton, JJ.